[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15574            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 24, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                               D.C. Docket No. 2:10-cr-14034-JEM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

VICENTE GUTIERREZ,
a.k.a. Juan Jose Pavon-Cabrera,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (June 24, 2011)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Vicente Gutierrez appeals his sentence of imprisonment for 57 months after
pleading guilty to illegal re-entry after deportation. 8 U.S.C. § 1326(a). Gutierrez

argues, and the government concedes, that the district court erred in enhancing his

sentence eight levels, U.S.S.G. § 2L1.2(b)(1)(C), based on a finding that his prior

conviction for second-degree stalking, Ky. Rev. Stat. Ann. § 508.150, constituted

a “crime of violence,” 18 U.S.C. § 924(e)(2)(B)(i). Gutierrez also argues that his

sentence is unreasonable. Because the district court clearly erred in imposing the

eight-level enhancement, we need not address Gutierrez’s other arguments. We

vacate Gutierrez’s sentence and remand for further proceedings.

      VACATED AND REMANDED.




                                         2